Maeshall, J.
That Mrs. Preusser had the absolute right to change the beneficiary in her certificate, subject to the rules of the corporation and such modifications thereof as it chose to make, unless plaintiff before the attempt in that regard acquired a vested interest therein, is ruled by Berg v. Damkoehler, 112 Wis. 587, 88 N. W. 606; Waldum v. Homstad, 119 Wis. 312, 96 N. W. 806, and numerous cases elsewhere.
Doubtless, the beneficiary named in a certificate or policy of insurance may obtain an interest therein, there being nothing in the contract of insurance to prevent it, precluding any change thereof to his prejudice without his consent (Adams v. Grand Lodge A. O. U. W. 105 Cal. 321-324, 38 Pac. 914), but there is no circumstance disclosed by the evidence or mentioned in the findings here sufficient to accomplish such result. As indicated in the statement, so far as appears, appellant voluntarily paid his wife’s dues upon her membership. That does not suggest the existence of any agree*167ment between them giving bim an interest in the insurance in consideration of making such payments, nor does'the-mere' possession by bim of tbe certificate, under tbe circumstances, suggest that it was delivered to bim as a gift.
True, as counsel argues, in stating tbe rule in most of tbe adjudications as regards tbe right of tbe owner of a certificate of tbe kind in question to change tbe beneficiary without regard to tbe latter’s wishes, it is commonly said that such right exists where tbe assured has paid tbe dues necessary to keep tbe insurance in force, but that by no means is a necessary condition of such right under all circumstances. Tbe fact that tbe payments were made by one, other than tbe assured, does not form an exception to tbe general rule, unless such payment was characterized by circumstances giving the payor such an interest in tbe certificate, that at least a court of equity would protect it. Mere voluntary payment by a husband of bis wife’s expenses for insurance, explainable by tbe marital relations, and consistent with her rights, as to such insurance remaining undisturbed thereby, cannot of itself be deemed sufficient to' show a vested right in bim therein. This case does not fall under such adjudications as Adams v. Grand Lodge, supra, Lemon v. Phœnix Mut. L. Ins. Co. 38 Conn. 294, but rather under such adjudications as Fisk v. Equitable Aid Union (Pa.) 11 Atl. 84; Jory v. Supreme Council A. L. H. 105 Cal. 20, 38 Pac. 524; Brown v. Grand Lodge A. O. U. W. 80 Iowa, 287, 45 N. W. 884; Byrne v. Casey, 10 Tex. 247, 8 S. W. 38; Appeal of Beatty, 122 Pa. St. 428, 15 Atl. 861; Masonic B. Asso. v. Bunch, 109 Mo. 560, 19 S. W. 25; and many other cases that might be referred to. They are all to tbe effect that during tbe lifetime of tbe assured, be may change tbe beneficiary at will, even though tbe certificate or policy is in tbe possession of tbe beneficiary who has paid tbe dues thereon.
By the Court.- — Tbe judgment is affirmed.